                                               Case 19-50549                  Doc 2     Filed 05/30/19      Page 1 of 24

                                                                         UNITED STATES BANKRUPTCY COURT
                                                                        MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Charles                                Mason                     Emerson                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-8672

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                               Case 19-50549                  Doc 2      Filed 05/30/19     Page 2 of 24

        $1,420.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                       870.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                   from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.


 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                 Current   Installment          Estimated          If Current,
                                                                                                  Y/N      Payment             Arrearage            Indicate
                                                                                                                               Amount on          by Debtor
                                                                                                                              Petition Date      or Trustee
 Vanderbilt Mortgage                     6914 N Turner Dr Kannapolis, NC 28081                  N           $945.10                    $6615.00 Trustee
                                         Rowan County

        c.        Claims to be Paid in Full by Trustee.

             Creditor                               Collateral                    Estimated         Monthly             Monthly Escrow             Interest
                                                                                    Claim           Payment               Payment                    Rate

 -NONE-

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                               Case 19-50549                      Doc 2     Filed 05/30/19        Page 3 of 24

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                      Value of                Amount of            Amount             Monthly             Interest
                                                                             Property                  Claims                of              Payment               Rate
                                                                                                      Senior to           Secured               to
                                                                                                     Creditor's            Claim             Creditor
                                                                                                        Claim
 -NONE-

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated                Monthly           Interest        Adequate               Number of
                                                                              Claim                  Payment             Rate          Protection             Adequate
                                                                                                                                        Payment               Protection
                                                                                                                                                              Payments
 -NONE-

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                Monthly           Interest        Adequate               Number of
                                                                              Claim                  Payment             Rate          Protection             Adequate
                                                                                                                                        Payment               Protection
                                                                                                                                                              Payments
 Autoville                          2011 Nissan Rogue                              $8,399.00               $180.16          7.50%               $0.00
                                    137100 miles
                                    Location: 6914 N
                                    Turner Dr,
                                    Kannapolis NC
                                    28081

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of      Amount of      Monthly         Interest     Adequate Number of
                           Amount of                                 Collateral       Claims     Secured Claim    Payment           Rate      Protectionn Adequate
                           Total Claim                                               Senior to                                                 Payment    Protection
                                                                                    Creditor's                                                            Payments
                                                                                       Claim
 -NONE-

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                   Collateral                    Installment            Estimated Arrearage
                                                                                                                   Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                               Case 19-50549                Doc 2        Filed 05/30/19           Page 4 of 24

claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                             Collateral to be Surrendered


 Regional ACC                                                                             2018 Chevrolet Equinox 6500 miles
                                                                                          Location: 6914 N Turner Drive, Kannapolis NC 28081

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 1    %.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                               Case 19-50549         Doc 2     Filed 05/30/19          Page 5 of 24

        b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
            properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
            treated as unsecured.
        c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
            granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
            liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
        d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
            automatic stay with respect to the affected property.
        e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
            without res judicata effect as to any action to avoid a lien.
        f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
            the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
        h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
            any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Charles Mason Emerson                                             X

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                               Case 19-50549         Doc 2   Filed 05/30/19        Page 6 of 24

        Charles Mason Emerson                                                   Signature of Debtor 2
        Signature of Debtor 1

        Executed on           May 30, 2019                                      Executed on
                              mm/dd/yyyy                                                       mm/dd/yyyy


 /s/ Ann-Charlotte Dowless                                                     Date:   May 30, 2019
 Ann-Charlotte Dowless 25411
 Signature of Attorney for Debtor(s)

 Address:              51 Cabarrus Avenue West
                       Concord, NC 28025
 Telephone:            704-782-7529
 State Bar No:         25411 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                                               Case 19-50549             Doc 2        Filed 05/30/19      Page 7 of 24

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Charles Mason Emerson                                                     )        Case No.
                                                                                  )
        6914 N Turner Drive                                                       )
                         (address)                                                )
        Kannapolis NC 28081-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-8672                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Aetna Pharmacy Management
 PO Box 741940
 Atlanta, GA 30374
 Ally Financial
 Attn: Bankruptcy Dept
 Po Box 380901
 Bloomington, MN 55438
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Autoville
 601 North Cannon Blvd.
 Kannapolis, NC 28081
 Cabarrus Emergency Medicine
 1028 Lee-Ann Dr. NE
 Concord, NC 28025
 Cabarrus Family Medicine
 dba Cabarrus Family Medicine
 P.O. Box 70826
 Charlotte, NC 28272-1061
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Carolina Health Care System
 PO Box 32861
 Charlotte, NC 28232
 Carolina Health Care System
 PO Box 32861
 Charlotte, NC 28232
 Carolina Medical Center
 PO Box 32861
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 19-50549         Doc 2   Filed 05/30/19   Page 8 of 24

 Charlotte, NC 28232
 CBE Group
 Attn: Bankruptcy
 1309 Technology Parkway
 Cedar Falls, IA 50613
 Charter Communications/Spectrum
 Bankruptcy notification
 1900 Blue Crest LN
 San Antonio, TX 78247
 Charter Communications/Spectrum
 Bankruptcy notification
 1900 Blue Crest LN
 San Antonio, TX 78247
 Continental Finance Company
 Attn: Bankruptcy
 Po Box 8099
 Newark, DE 19714
 Credit One Bank
 Attn: Bankruptcy
 PO Box 98873
 Las Vegas, NV 89193
 Credit One Bank
 Attn: Bankruptcy
 Po Box 98873
 Las Vegas, NV 89193
 Diversified Consultants, Inc.
 Attn: Bankruptcy
 PO Box 551268
 Jacksonville, FL 32255
 EMP of Mecklenburg, PLLC
 PO Box 14099
 Belfast, ME 04915
 EMP of Mecklenburg, PLLC
 PO Box 19000
 Belfast, ME 04915
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 19-50549         Doc 2   Filed 05/30/19   Page 9 of 24

 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 10 of 24

 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480


 First Premier Bank
 Attn: Bankruptcy
 Po Box 5524
 Sioux Falls, SD 57117
 Genesis Bc/celtic Bank
 Attn: Bankruptcy
 268 South State Street Ste 300
 Salt Lake City, UT 84111
 Healthcare Receivables
 PO Box 10168
 Knoxville, TN 37939
 Healthcare Receivables
 PO Box 10168
 Knoxville, TN 37939
 LendingClub
 Attn: Bankruptcy
 71 Stevenson St, Ste 1000
 San Francisco, CA 94105
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 11 of 24

 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Merrick Bank/CardWorks
 Attn: Bankruptcy
 Po Box 9201
 Old Bethpage, NY 11804




 Novant Health
 P.O. Box 11549
 Winston Salem, NC 27116-1549
 Novant Health
 P.O. Box 11549
 Winston Salem, NC 27116-1549
 PMAB, LLC
 Po Box 12150
 Charlotte, NC 28220
 PSNC Energy
 6001 Gateway Center Dr
 Kannapolis, NC 28081
 Regional ACC
 Attn: Bankruptcy
 266 Beacon Ave
 Winterville, NC 28590
 Southwest Credit Systems
 4120 International Parkway
 Suite 1100
 Carrollton, TX 75007
 Sprint
 P.O. Box 105243

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 12 of 24

 Atlanta, GA 30348-5243
 Stern Recovery Services, Inc.
 415 North Edgeworth Street
 Suite 210
 Greensboro, NC 27401
 US Acute Care Solutions
 PO Box 14099
 Belfast, ME 04915
 US Acute Care Solutions
 PO Box 14000
 Belfast, ME 04915
 Vanderbilt Mortgage
 Attn: Bankruptcy
 PO Box 9800
 Maryville, TN 37802
 Verizon Wireless
 Attn: Verizon Wireless Bankruptcy Adm
 500 Technology Dr, Ste 550
 Weldon Spring, MO 63304
 W.S. Badcock Corp
 Attn: Bankruptcy
 200 North Phosphate Blvd
 Mulberry, FL 33860
 Wake Forest Baptist Health
 P.O. Box 751727
 Charlotte, NC 28275-1727
 Windstream
 Attn: Bankruptcy Notification
 1720 Galleria Blvd
 Charlotte, NC 28270

 Date      May 30, 2019                                                            /s/ Ann-Charlotte Dowless
                                                                                   Ann-Charlotte Dowless 25411




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
                                             Case 19-50549                    Doc 2    Filed 05/30/19       Page 13 of 24

                                                                         UNITED STATES BANKRUPTCY COURT
                                                                        MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Charles                                Mason                     Emerson                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-8672

 SSN# Debtor 2: XXX-XX-



                                                                                CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                             Case 19-50549                   Doc 2      Filed 05/30/19     Page 14 of 24

        $1,420.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                       870.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                   from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.


 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                 Current   Installment          Estimated          If Current,
                                                                                                  Y/N      Payment             Arrearage            Indicate
                                                                                                                               Amount on          by Debtor
                                                                                                                              Petition Date      or Trustee
 Vanderbilt Mortgage                     6914 N Turner Dr Kannapolis, NC 28081                 N            $945.10                    $6615.00 Trustee
                                         Rowan County

        c.        Claims to be Paid in Full by Trustee.

             Creditor                               Collateral                    Estimated        Monthly              Monthly Escrow             Interest
                                                                                    Claim          Payment                Payment                    Rate

 -NONE-

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                             Case 19-50549                    Doc 2       Filed 05/30/19         Page 15 of 24

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                      Value of               Amount of            Amount             Monthly             Interest
                                                                             Property                 Claims                of              Payment               Rate
                                                                                                     Senior to           Secured               to
                                                                                                    Creditor's            Claim             Creditor
                                                                                                       Claim
 -NONE-

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated               Monthly           Interest        Adequate               Number of
                                                                              Claim                 Payment             Rate          Protection             Adequate
                                                                                                                                       Payment               Protection
                                                                                                                                                             Payments
 -NONE-

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated               Monthly           Interest        Adequate               Number of
                                                                              Claim                 Payment             Rate          Protection             Adequate
                                                                                                                                       Payment               Protection
                                                                                                                                                             Payments
 Autoville                          2011 Nissan Rogue                             $8,399.00               $180.16          7.50%               $0.00
                                    137100 miles
                                    Location: 6914 N
                                    Turner Dr,
                                    Kannapolis NC
                                    28081

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of      Amount of      Amount of      Monthly         Interest     Adequate Number of
                           Amount of                                 Collateral      Claims     Secured Claim    Payment           Rate      Protectionn Adequate
                           Total Claim                                              Senior to                                                 Payment    Protection
                                                                                   Creditor's                                                            Payments
                                                                                      Claim
 -NONE-

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                 Collateral                     Installment            Estimated Arrearage
                                                                                                                  Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                             Case 19-50549                 Doc 2        Filed 05/30/19           Page 16 of 24

claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                             Collateral to be Surrendered


 Regional ACC                                                                             2018 Chevrolet Equinox 6500 miles
                                                                                          Location: 6914 N Turner Drive, Kannapolis NC 28081

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                 1    %.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                             Case 19-50549           Doc 2    Filed 05/30/19          Page 17 of 24

        b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
            properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
            treated as unsecured.
        c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
            granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
            liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
        d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
            automatic stay with respect to the affected property.
        e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
            without res judicata effect as to any action to avoid a lien.
        f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
            the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
        g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
        h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
            any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Charles Mason Emerson                                             X

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19       Page 18 of 24

        Charles Mason Emerson                                                   Signature of Debtor 2
        Signature of Debtor 1

        Executed on           May 30, 2019                                      Executed on
                              mm/dd/yyyy                                                       mm/dd/yyyy


 /s/ Ann-Charlotte Dowless                                                     Date:   May 30, 2019
 Ann-Charlotte Dowless 25411
 Signature of Attorney for Debtor(s)

 Address:              51 Cabarrus Avenue West
                       Concord, NC 28025
 Telephone:            704-782-7529
 State Bar No:         25411 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                                             Case 19-50549              Doc 2         Filed 05/30/19      Page 19 of 24

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Charles Mason Emerson                                                     )         Case No.
                                                                                  )
        6914 N Turner Drive                                                       )
                         (address)                                                )
        Kannapolis NC 28081-0000                                                  )         CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-8672                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Aetna Pharmacy Management
 PO Box 741940
 Atlanta, GA 30374
 Ally Financial
 Attn: Bankruptcy Dept
 Po Box 380901
 Bloomington, MN 55438
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Atrium Health
 PO Box 71108
 Charlotte, NC 28272
 Autoville
 601 North Cannon Blvd.
 Kannapolis, NC 28081
 Cabarrus Emergency Medicine
 1028 Lee-Ann Dr. NE
 Concord, NC 28025
 Cabarrus Family Medicine
 dba Cabarrus Family Medicine
 P.O. Box 70826
 Charlotte, NC 28272-1061
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Carolina Health Care System
 PO Box 32861
 Charlotte, NC 28232
 Carolina Health Care System
 PO Box 32861
 Charlotte, NC 28232
 Carolina Medical Center
 PO Box 32861
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 20 of 24

 Charlotte, NC 28232
 CBE Group
 Attn: Bankruptcy
 1309 Technology Parkway
 Cedar Falls, IA 50613
 Charter Communications/Spectrum
 Bankruptcy notification
 1900 Blue Crest LN
 San Antonio, TX 78247
 Charter Communications/Spectrum
 Bankruptcy notification
 1900 Blue Crest LN
 San Antonio, TX 78247
 Continental Finance Company
 Attn: Bankruptcy
 Po Box 8099
 Newark, DE 19714
 Credit One Bank
 Attn: Bankruptcy
 PO Box 98873
 Las Vegas, NV 89193
 Credit One Bank
 Attn: Bankruptcy
 Po Box 98873
 Las Vegas, NV 89193
 Diversified Consultants, Inc.
 Attn: Bankruptcy
 PO Box 551268
 Jacksonville, FL 32255
 EMP of Mecklenburg, PLLC
 PO Box 14099
 Belfast, ME 04915
 EMP of Mecklenburg, PLLC
 PO Box 19000
 Belfast, ME 04915
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 PO Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 21 of 24

 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 22 of 24

 Financial Data Systems
 Attn: Bankruptcy
 Po Box 688
 Wrightsville Beach, NC 28480


 First Premier Bank
 Attn: Bankruptcy
 Po Box 5524
 Sioux Falls, SD 57117
 Genesis Bc/celtic Bank
 Attn: Bankruptcy
 268 South State Street Ste 300
 Salt Lake City, UT 84111
 Healthcare Receivables
 PO Box 10168
 Knoxville, TN 37939
 Healthcare Receivables
 PO Box 10168
 Knoxville, TN 37939
 LendingClub
 Attn: Bankruptcy
 71 Stevenson St, Ste 1000
 San Francisco, CA 94105
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Mecklenburg EMS Agency
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 MEDIC
 P.O. Box 741033
 Atlanta, GA 30374-1033
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 23 of 24

 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Medicredit, Inc
 Po Box 1629
 Maryland Heights, MO 63043
 Merrick Bank/CardWorks
 Attn: Bankruptcy
 Po Box 9201
 Old Bethpage, NY 11804




 Novant Health
 P.O. Box 11549
 Winston Salem, NC 27116-1549
 Novant Health
 P.O. Box 11549
 Winston Salem, NC 27116-1549
 PMAB, LLC
 Po Box 12150
 Charlotte, NC 28220
 PSNC Energy
 6001 Gateway Center Dr
 Kannapolis, NC 28081
 Regional ACC
 Attn: Bankruptcy
 266 Beacon Ave
 Winterville, NC 28590
 Southwest Credit Systems
 4120 International Parkway
 Suite 1100
 Carrollton, TX 75007
 Sprint
 P.O. Box 105243

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-50549           Doc 2   Filed 05/30/19   Page 24 of 24

 Atlanta, GA 30348-5243
 Stern Recovery Services, Inc.
 415 North Edgeworth Street
 Suite 210
 Greensboro, NC 27401
 US Acute Care Solutions
 PO Box 14099
 Belfast, ME 04915
 US Acute Care Solutions
 PO Box 14000
 Belfast, ME 04915
 Vanderbilt Mortgage
 Attn: Bankruptcy
 PO Box 9800
 Maryville, TN 37802
 Verizon Wireless
 Attn: Verizon Wireless Bankruptcy Adm
 500 Technology Dr, Ste 550
 Weldon Spring, MO 63304
 W.S. Badcock Corp
 Attn: Bankruptcy
 200 North Phosphate Blvd
 Mulberry, FL 33860
 Wake Forest Baptist Health
 P.O. Box 751727
 Charlotte, NC 28275-1727
 Windstream
 Attn: Bankruptcy Notification
 1720 Galleria Blvd
 Charlotte, NC 28270

 Date      May 30, 2019                                                            /s/ Ann-Charlotte Dowless
                                                                                   Ann-Charlotte Dowless 25411




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
